OPINION — AG — ** HOURS THE COUNTY COURTHOUSE IS TO BE OPEN ** (1) THE ONLY OFFICERS AUTHORIZED BY 19 O.S. 136 [19-136] TO ENTER INTO AN AGREEMENT AS TO THE SECULAR DAYS AND HOURS DURING WHICH THEIR OFFICES SHALL BE OPEN ARE ' ELECTIVE ' COUNTY OFFICERS HAVING OFFICES IN THE COUNTY COURTHOUSE. (2) THAT EACH OFFICER SHOULD BE CONSIDERED SEPARATELY (INCLUDING EACH MEMBER OF THE BOARD OF COUNTY COMMISSIONERS) IN DETERMINING WHETHER OR NOT A MAJORITY OF SUCH OFFICERS HAVE AGREED UPON SUCH SECULAR DAYS AND HOURS ; THAT IS, THE BOARD OF COUNTY COMMISSIONERS WOULD CONSTITUTE THREE OFFICERS FOR SAID PURPOSES. (HOURS, OPENING, TIME SCHEDULE, RECORDS, OPEN TO PUBLIC) CITE: 19 O.S. 136 [19-136], OPINION NO. NOVEMBER 18, 1955 (FRED HANSEN)